Citation Nr: 1507353	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for substance abuse and alcoholism as secondary to service-connected posttraumatic stress disorder (PTSD) and/or posttraumatic headaches.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to medication for a service-connected disability.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for polyps.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse appeared and provided testimony before the undersigned in December 2010.  A transcript of the hearing has been associated with the claims file.  In August 2011, May 2013, and February 2014, the Board remanded the issues presently on appeal for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider these electronic records.  Review of the documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records relevant to the issues on appeal.

The Veteran asserted in November 2012 that there was clear and unmistakable error in a 1992 rating decision denying him service connections for posttraumatic headaches.  Despite the Veteran's contention, that issue was not, per the records in the claims file, adjudicated in 1992.  The Board notes that the Veteran was diagnosed with posttraumatic headaches in 1992 during a neurologic examination, and that the examiner's opinion was that the headaches were secondary to his in-service head injuries.  He was granted service connection for posttraumatic headaches in a January 2009 rating decision.  The Board hereby refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for hearing loss and hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of alcohol dependence, and competent evidence of record relates the Veteran's alcoholism to his service-connected posttraumatic migraine headaches.

2.  Competent evidence of record relates the Veteran's GERD to medications taken for service-connected disabilities.

3.  Competent evidence of record relates the Veteran's stomach polyps to his now service-connected GERD.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for alcoholism, as secondary to service-connected posttraumatic migraine headaches, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 

2.  The criteria for service connection for GERD, as secondary to service-connected disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

3.  The criteria for service connection for polyps, as secondary to service-connected GERD, have been met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination regarding the issues decided herein, no further discussion of compliance with VA's duty to notify and assist is necessary.

Relevant Laws and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).


Alcoholism

The Veteran contends that he has a substance abuse/alcoholism disorder which is caused or aggravated by his service-connected PTSD or posttraumatic migraine headaches.  The Veteran testified at his December 2010 Board hearing that he began drinking to relieve the pain of his headaches and PTSD symptoms and that his drinking became a serious problem by 1992.  Private treatment records confirm that the Veteran was hospitalized for alcohol dependence from July to August 1992.

The Veteran has also submitted an April 2008 statement from a colleague stating that he saw the Veteran mix alcohol with painkillers to relieve his headache pain.  June 2013 letters from the Veteran's sister and mother also state that the Veteran self medicates with alcohol because of his migraines and psychological conditions.

The Veteran's VA treatment records include numerous reports of alcohol abuse, sometimes in connection with experiencing a migraine headache.  For example, in March 2014, the Veteran reported that he "went on a binge trying to relieve himself of his migraine.  He admits that he has a history of this when he finds his pain to be more than he can bear."  The Veteran's VA treatment records show that he has been diagnosed with alcohol dependence by his regularly treating counsellor.

In a November 2011 VA examination, the examining psychologist opined that the Veteran's history of substance abuse was not caused by PTSD, but that he "began drinking heavily due to chronic pain associated with headaches from injuries incurred in the military."  

A June 2013 VA examination found that while the Veteran's history showed many complaints related to alcohol and codeine abuse, she did not think the Veteran currently met the diagnostic criteria for alcohol or codeine abuse/dependence.

The Veteran was also given a VA examination in March 2014.  The examiner found that due to inconsistent references to the relationship between his service-connected problems and alcohol abuse behaviors, "an opinion could not be rendered without resorting to speculation based on deficiency in the state of the general medical knowledge."

Considering the pertinent evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for alcoholism is warranted.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board may not, however, reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

The record also contains competent and probative evidence indicating that the Veteran's alcohol abuse has been aggravated by his service-connected migraine headaches.  This is supported both by the lay statements of record, such as the Veteran's own statements and the statements submitted by his colleague, sister, and mother, and by the medical opinion provided by the November 2011 VA examiner, in which she stated that the Veteran "began drinking heavily due to chronic pain associated with headaches."

Although the June 2013 and March 2014 VA examiners came to differing opinions regarding the etiology of the Veteran's alcohol abuse, the Board finds that the positive evidence of record provides sufficient competent evidence favoring the existence of a nexus between the Veteran's alcohol dependence and his service-connected posttraumatic migraine headaches.  As such, the medical evidence regarding the relationship of the Veteran's current disability and a service-connected disability is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b).

GERD and Polyps

The Veteran has submitted written statements indicating that he first began having problems with his stomach, including pain from acid reflex, while he was still on active duty in 1983.  He has also asserted that his gastric disorders have been caused or aggravated by exposure to toxins and bilgewater in service, alcohol abuse, and the medications he has taken to treat his service-connected PTSD, hypertension, and migraine headaches.

The Veteran's private treatment records show that he has been treated for severe stomach pain since at least November 1999.  At that time he was found to have dyspepsia, dysphagia, and a hiatal hernia.  An April 2001 esophagogastroduodenoscopy showed gastric ulcers, gastritis, a 5 to 6 centimeter hiatal hernia, and distal esophagitis.  Since 2006, the Veteran has received frequent treatment for gastric polyps, gastritis, duodenitis, and GERD.

In a February 2010 letter from his treating physician, the physician wrote that the Veteran had been treated for chronic GERD and had a history of other gastric disorders, such as hiatal hernia, dyspepsia, and gastric neoplasms.  He wrote that the Veteran's medications for PTSD, depression, hypertension, and headaches included potassium chloride, Hyzaar, Cymbalta, paroxetine, and Depakote, and that these medications aggravated his GERD.  He noted that potassium chloride can aggravate GERD "by directly injuring the esophageal lining which can lead to ulceration and esophagitis which can cause dysphasia or difficulty swelling, as well as chest pain and heartburn."

The Veteran was afforded a VA examination in April 2010.  While the examiner did not think that the Veteran's medications for PTSD or headaches would aggravate his GERD, he stated that he "would buy into the potassium in this case being a culprit."  He noted that potassium chloride had been used as a diuretic to treat hypertension.

An August 2010 VA examination report also noted that the Veteran's use of potassium chloride for treating hypertension "could have possibly aggravated it in some of his symptomatology."

The Veteran was also afforded a VA examination in November 2011, at which the examiner noted that medications could be an etiology for his stomach problems, but that this had "not been proven."

Two Independent Medical Opinions furnished in October 2012 which were based on a review of the Veteran's medical records stated that the Veteran's stomach disorders were not caused by his service-connected disabilities, although they did acknowledge that use of potassium chloride could cause his symptoms to become more severe.  It was also noted that the Veteran's gastric polyps were benign growths that were most likely secondary to treatment for GERD.

After reviewing the evidence discussed above, the Board finds that entitlement to service connection for GERD and polyps is warranted.  The Veteran's private physician has provided a thorough medical opinion which discussed the Veteran's current medications for his service-connected disabilities and opined that these medications likely aggravated his GERD.  The February 2010 private opinion was based on an accurate understanding of the facts of the case and the Veteran's medical history, and provided adequate rationale for its findings.  Furthermore, the subsequent VA medical opinions acknowledged that medication could be a factor in aggravation of the stomach, and the April 2010 VA examiner and the October 2012 Independent Medical Opinion specifically noted that potassium chloride could cause stomach symptoms to be more severe.  The Board therefore finds that the weight of the evidence supports a finding that the Veteran's GERD is aggravated by the medications he takes for his service-connected disabilities.

As GERD is now acknowledged to be a service-connected disability, the Board can likewise find that his stomach polyps are also entitled to service connection.  The Veteran clearly has a current diagnosis of polyps in his stomach, as has been shown in numerous medical examinations.  The October 2012 Independent Medical Opinion opined that the polyps were secondary to GERD.  There are no contradictory medical opinions of record regarding the etiology of the Veteran's stomach polyps; and thus, the Board finds that the weight of the evidence is in favor of a finding that the Veteran's currently diagnosed polyps are aggravated by the now service-connected GERD, and service connection is warranted.


ORDER

Entitlement to service connection for alcoholism as secondary to service-connected posttraumatic headaches is granted.

Entitlement to service connection for GERD as secondary to medication for service-connected disabilities is granted.

Entitlement to service connection for polyps is granted.


REMAND

In February 2014, the Board remanded the issue of entitlement to service connection for hearing loss in order to obtain an examination and medical opinion from an examiner who had not previously examined the Veteran.  However, the March 2014 VA examination was performed by the same audiologist who had previously examined the Veteran in June 2013.  The Board is obligated by law to ensure compliance with remand directives; the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The examiner also stated that the November 2012 private audiogram showed poor reliability, but it is unclear how the examiner came to this conclusion, as this does not appear to be indicated on the audiogram report.  This issue must therefore be remanded, once again, in order to obtain a new, adequate VA medical examination and opinion.

Additionally, while there is medical evidence of record suggesting that the Veteran's hiatal hernia may be interrelated with his GERD, the current medical opinions of record do not indicate whether it is as likely as not that the hiatal hernia has been caused or aggravated by the Veteran's now service-connected GERD, stomach polyps, or alcoholism.  An addendum medical opinion regarding this issue must be obtained prior to further readjudication.

Finally, the record indicates that the Veteran receives ongoing medical treatment at the Pine Bluff Community Based Outpatient Clinic, part of the Central Arkansas Veterans Healthcare System.  All outstanding VA treatment records, including all records from February 2012 to May 2013 and since February 2014, should be obtained, to the extent available, and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all current VA treatment records, including, but not limited to, all records from the Central Arkansas Veterans Healthcare System and its affiliated facility, the Pine Bluff Community Based Outpatient Clinic, from February 2012 to May 2013 and since February 2014, and associate them with the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with a VA audiological examination by an audiologist who has not previously examined the Veteran.  If it is not possible to schedule an examination with a different examiner than those previously assigned, the AOJ must provide an explanation of why this is so. 

The examiner should review the VBMS claims file, this remand, and any relevant records in the Virtual VA electronic records system.  The ensuing report should indicate that such a review occurred. 

After performing all necessary audiological tests 
to determine the nature and etiology of any current hearing loss disability, the examiner should determine whether the Veteran has a current hearing loss disability, and if so, whether it is at least as likely as not (a 50 percent probability or greater) that disability is etiologically related to his military service, to specifically include the two documented in-service head injuries. 

In the report, the examiner must specifically address the November 2012 private audiological reports that appears to demonstrate a current hearing loss disability.  If the examiner finds this report to be unreliable or inconsistent with the other evidence of record, he/she must explain why.

A complete and adequate rationale is required for any opinions expressed.  If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Obtain an addendum medical opinion from a qualified physician regarding the likely etiology of the Veteran's hiatal hernia.  The examiner should review the VBMS claims file, this remand, and any relevant records in the Virtual VA electronic records system.  The ensuing report should indicate that such a review occurred. 

Based on a review of the Veteran's entire medical history, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hiatal hernia is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected PTSD, migraine headaches, hypertension, alcoholism, GERD, or stomach polyps?  The examiner must also discuss the impact of the Veteran's medications for all of the above listed disorders and whether these medications would cause or aggravate his hiatal hernia.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete and adequate rationale is required for any opinions expressed.  If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

4.  Ensure that the examiners' reports comply with this remand.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  When all of the requested development above has been completed, review the case based on any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


